Title: The American Commissioners to Sartine, 30 October 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


<Passy, October 30, 1778: We are honored by your letter of October 26 and grateful for the prompt release of some of our countrymen imprisoned at Dinan. We have received another petition from prisoners at Brest; it appears that there are ten of them, only four of whom we had heard from, letters from the other six having miscarried. We would appreciate a similar clemency extended to them and enclose their most recent communication. A letter received last night from Lorient informs us that three British whaling vessels manned by Americans have been captured by French frigates and cruisers. We have collected detailed intelligence on the valuable English whale fishery off the coast of Brazil. About seventeen vessels have sailed in the past two months. The officers and most of the men are Americans. Last year the English newspapers falsely reported that a convoy would accompany the fleet. In fact it is defenceless and could easily be overpowered. A single frigate or privateer sent in early December when the fleet is loaded with bone and oil would suffice to capture an extremely valuable cargo and free the Americans involved. Whenever the British have captured American vessels they have given the whalemen a choice of fighting their own countrymen or entering the whale fishery. Many have chosen the latter. We hope that His Majesty’s service may send a frigate from here or the West Indies to seize both a profitable branch of commerce and a nursery for seamen.>